EXECUTION COPY

AMENDMENT NO. 1 TO THE

CREDIT AGREEMENT

 

Dated as of September 8, 2006

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among Honeywell International Inc., a
Delaware corporation (the “Company”), Honeywell ASCA Inc., Honeywell Limited
Honeywell Limitee and Honeywell Aerospatiale Inc. (the “Borrowers”), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement referred to below (collectively, the “Lenders”) and Citibank, N.A.,
Canadian Branch, as agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1)          The Company, the Borrowers, the Lenders and the Agent have entered
into a 364-Day Credit Agreement dated as of September 9, 2005 (the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

(2)          The Company, the Borrowers and the Lenders have agreed to amend the
Credit Agreement as hereinafter set forth.

SECTION 1.     Amendment to Credit Agreement. The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 2, hereby amended as follows:

(a)          The definition of “Termination Date” in Section 1.01 is amended by
deleting the date “September 8, 2006” and substituting therefor the date
“September 7, 2007”.

(b)          Section 4.01(e) is amended (i) by deleting the date “December 31,
2004” and substituting therefor the date “December 31, 2005” and (ii) by
deleting the date “June 30, 2005” and substituting therefor the date “June 30,
2006”.

(c)          Section 8.03 is amended by adding at the end of thereof a new
sentence, to read as follows:

In the event that Citibank or any of its Affiliates shall be or become an
indenture trustee under the Trust Indenture Act of 1939 (as amended, the "Trust
Indenture Act") in respect of any securities issued or guaranteed by the
Company, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any obligation of the Company
hereunder or under any Note by or on behalf of Citibank in its capacity as the
Agent for the benefit of any Lender under this Agreement or any Note (other than
Citibank or an Affiliate of Citibank) and which is applied in accordance with
this Agreement

 

 


--------------------------------------------------------------------------------



 

 

shall be deemed to be exempt from the requirements of Section 311 of the Trust
Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture Act.

(d)          Schedule 3.01(b) of the Credit Agreement is hereby amended by
deleting that Schedule in its entirely and replacing it with the attached
Schedule 3.01(b).

SECTION 2.     Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, on or before
September 8, 2006, the Agent shall have received counterparts of this Amendment
executed by the Company, each Borrower and all of the Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment and shall have additionally received all of the following documents,
each such document (unless otherwise specified) dated the date of receipt
thereof by the Agent (unless otherwise specified) and in sufficient copies for
each Lender, in form and substance satisfactory to the Agent (unless otherwise
specified) and in sufficient copies for each Lender:

(a)   Certified copies of the resolutions of the Board of Directors of the
Company and each Borrower approving this Amendment and the matters contemplated
hereby and thereby and all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Amendment and the
matters contemplated hereby.

(b)   A certificate of the Secretary or an Assistant Secretary of the Company
and each Borrower certifying the names and true signatures of the officers of
the Company and such Borrower authorized to sign this Amendment and the other
documents to be delivered hereunder.

(c)   A favorable opinion of Jacqueline Whorms, counsel for the Company, with
respect to this Amendment and the Credit Agreement as amended hereby, in
substantially the form of Exhibit D to the Credit Agreement, hereto and as to
such other matters as any Lender through the Agent may reasonably request.

(d)   A favorable opinion of Jacqueline Whorms, counsel for the Borrowers, with
respect to this Amendment and the Credit Agreement as amended hereby, in
substantially the form of Exhibit E to the Credit Agreement, hereto and as to
such other matters as any Lender through the Agent may reasonably request.

(e)   A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
with respect to this Amendment and the Credit Agreement as amended hereby, in
substantially the form of Exhibit F to the Credit Agreement.

(f)    A certificate signed by a duly authorized officer of the Company stating
that:

(i)           The representations and warranties contained in Section 3 of this
Amendment and in Section 4 of the Credit Agreement, as amended hereby, are
correct on and as of the date of such certificate as though made on and as of
such date; and

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

 

(ii)

No event has occurred and is continuing that constitutes a Default.

This Amendment is subject to the provisions of Section 9.01 of the Credit
Agreement.

SECTION 3.     Representations and Warranties of the Company and Each Borrower
The Company and each Borrower represents and warrants as follows:

(a)   The Company and each Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

(b)   The execution, delivery and performance by the Company and each Borrower
of this Amendment and the Credit Agreement, as amended hereby, are within the
Company’s and each Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not and will not cause or constitute a
violation of any provision of law or regulation or any provision of the
Certificate of Incorporation or By-Laws (or similar organizational documents of
the Company or any Borrower or result in the breach of, or constitute a default
or require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of the properties, revenues, or assets of the Company or
any Borrower pursuant to, any indenture or other agreement or instrument to
which the Company or such Borrower is a party or by which the Company or such
Borrower or its property may be bound or affected.

(c)   No authorization, consent, approval (including any exchange control
approval), license or other action by, and no notice to or filing or
registration with, any governmental authority, administrative agency or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Company or any Borrower of this Amendment or the
Credit Agreement or the Notes, as amended hereby, to which it is or is to be a
party.

(d)   This Amendment has been duly executed and delivered by the Company and
each Borrower. This Amendment and each of the Credit Agreement and the Notes, as
amended hereby, to which the Company or any Borrower is a party are legal, valid
and binding obligations of the Company and each Borrower, enforceable against
the Company and such Borrower in accordance with their respective terms, except
to the extent that such enforcement may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditors' rights generally.

(e)   There is no action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, pending or to the
knowledge of the Company Threatened affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect (other than the Disclosed
Litigation), or (ii) purports to affect the legality, validity or enforceability
of this Amendment or any of the Credit Agreement or the Notes, as amended hereby
and there has been no adverse change in the status, or financial

 

3

 

 


--------------------------------------------------------------------------------



 

 

effect on the Company or any of its Subsidiaries, of the Disclosed Litigation
from that described on Schedule 3.01(b) to the Credit Agreement, as amended
hereby.

SECTION 4.     Reference to and Effect on the Credit Agreement and the Notes.
(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

(b)          The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(c)          The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

SECTION 5.     Costs and Expenses. The Company agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 9.04 of the Credit Agreement.

SECTION 6.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7.     Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

 

4

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  HONEYWELL INTERNATIONAL INC.             By:  /s/ John J. Tus     Title: Vice
President & Treasurer             HONEYWELL ASCA INC.            

By:

/s/ John J. Tus    

Title:

Treasurer             HONEYWELL LIMITED HONEYWELL LIMITEE            

By:

/s/ John J. Tus    

Title:

Treasurer             HONEYWELL AEROSPATIALE INC.            

By:

/s/ John J. Tus    

Title:

Treasurer             CITIBANK, N.A., CANADIAN BRANCH, as Agent
and as Lender            

By:

/s/ Sheryl Holmes    

Title:

Authorized Signer             ROYAL BANK OF CANADA            

By:

/s/ Julita Tyszewicz    

Title:

Attorney-in-Fact             THE BANK OF NOVA SCOTIA            

By:

/s/ Anuj Dhawan    

Title:

Director            

By:

/s/ J. Davis    

Title:

Associate  

  

5

 

 


--------------------------------------------------------------------------------



 

 

  HSBC BANK USA, NATIONAL ASSOCIATION
TORONTO BRANCH            

By:

/s/ Jody Sanderson    

Title:

Authorized Signatory            

By:

/s/ Margaret Lane    

Title:

Authorized Signatory  

 

  

 

6

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 3.01(b)

 

DISCLOSED LITIGATION

 

While not giving an opinion as to whether any item is “reasonably likely to have
a Material Adverse Effect,” we hereby disclose the litigation matters as stated
in our Form 10-Q for the quarter ended June 30, 2006, as follows:

 

We are subject to various federal, state, local and foreign government
requirements relating to the protection of the environment. We believe that, as
a general matter, our policies, practices and procedures are properly designed
to prevent unreasonable risk of environmental damage and personal injury and
that our handling, manufacture, use and disposal of hazardous or toxic
substances are in accord with environmental and safety laws and regulations.
However, mainly because of past operations and operations of predecessor
companies, we, like other companies engaged in similar businesses, have incurred
remedial response and voluntary cleanup costs for site contamination and are a
party to lawsuits and claims associated with environmental and safety matters,
including past production of products containing toxic substances. Additional
lawsuits, claims and costs involving environmental matters are likely to
continue to arise in the future.

 

With respect to environmental matters involving site contamination, we
continually conduct studies, individually or jointly with other potentially
responsible parties, to determine the feasibility of various remedial techniques
to address environmental matters. It is our policy to record appropriate
liabilities for environmental matters when remedial efforts or damage claim
payments are probable and the costs can be reasonably estimated. Such
liabilities are based on our best estimate of the undiscounted future costs
required to complete the remedial work. The recorded liabilities are adjusted
periodically as remediation efforts progress or as additional technical or legal
information becomes available. Given the uncertainties regarding the status of
laws, regulations, enforcement policies, the impact of other potentially
responsible parties, technology and information related to individual sites, we
do not believe it is possible to develop an estimate of the range of reasonably
possible environmental loss in excess of our accruals. We expect to fund
expenditures for these matters from operating cash flow. The timing of cash
expenditures depends on a number of factors, including the timing of litigation
and settlements of remediation liability, personal injury and property damage
claims, regulatory approval of cleanup projects, remedial techniques to be
utilized and agreements with other parties. The following table summarizes
information concerning our recorded liabilities for environmental costs:

 

 

 

Six Months Ended

 

June 30, 2006  

Beginning of period

$

879
 

Accruals for environmental matters deemed probable and reasonably estimable

116

 

Environmental liability payments

(103

)

Other

(4

)

End of period

$ 888

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

Environmental liabilities are included in the following balance sheet accounts:

                

 

June 30,

2006  

 

December 31,

2005    

 

 

Accrued liabilities

$252



$237

Other liabilities

636



642

 

$888



$879

 

Although we do not currently possess sufficient information to reasonably
estimate the amounts of liabilities to be recorded upon future completion of
studies, litigation or settlements, and neither the timing nor the amount of the
ultimate costs associated with environmental matters can be determined, they
could be material to our consolidated results of operations or operating cash
flows in the periods recognized or paid. However, considering our past
experience and existing reserves, we do not expect that these environmental
matters will have a material adverse effect on our consolidated financial
position.

 

New Jersey Chrome Sites — In February 2005, the Third Circuit Court of Appeals
upheld the decision of the United States District Court for the District of New
Jersey (the ‘District Court’) in the matter entitled Interfaith Community
Organization (ICO), et al. v. Honeywell International Inc., et al., that a
predecessor Honeywell site located in Jersey City, New Jersey constituted an
imminent and substantial endangerment and ordered Honeywell to conduct the
excavation and transport for offsite disposal of approximately one million tons
of chromium residue present at the site, as well as the remediation of
site-impacted ground water and river sediments. Provisions have been made in our
financial statements for the estimated cost of implementation of the excavation
and offsite removal remedy, which is expected to be incurred evenly over a
five-year period starting in April 2006. We do not expect implementation of this
remedy to have a material adverse effect on our future consolidated results of
operations, operating cash flows or financial position. A groundwater remedial
plan has also been proposed for the site and is presently under review. A
provision has been made for the estimated costs of the proposal. We are
developing a proposed plan for remediation of river sediments for submission
later this year and cannot reasonably estimate the costs of that remediation,
both because the remediation plan has not been finalized and because numerous
third parties could be responsible for an as yet undetermined portion of the
ultimate costs of remediating the river sediment.

 

The site at issue in the ICO matter is one of twenty-one sites located in Hudson
County, New Jersey which are the subject of an Administrative Consent Order
(ACO) entered into with the New Jersey Department of Environmental Protection
(NJDEP) in 1993. Remedial investigations and activities consistent with the ACO
are underway at the other sites (the ‘Honeywell ACO Sites’).

 

On May 3, 2005, NJDEP filed a lawsuit in New Jersey Superior Court against
Honeywell and two other companies seeking declaratory and injunctive relief,
unspecified damages, and the reimbursement of unspecified total costs relating
to sites in New Jersey allegedly contaminated with chrome ore processing
residue. The claims against Honeywell relate to the activities of a predecessor
company which ceased its New

 

2

 

 


--------------------------------------------------------------------------------



 

 

Jersey manufacturing operations in the mid-1950s. While the complaint is not
entirely clear, it appears that approximately 100 sites are at issue, including
17 of the Honeywell ACO Sites, sites at which the other two companies have
agreed to remediate under separate administrative consent orders, as well as
approximately 53 other sites (identified in the complaint as the ‘Publicly
Funded Sites’) for which none of the three companies have signed an
administrative consent order. In addition to claims specific to each company,
NJDEP claims that all three companies should be collectively liable for all the
chrome sites based on a ‘market share’ theory. In addition, NJDEP is seeking
treble damages for all costs it has incurred or will incur at the Publicly
Funded Sites. Honeywell believes that it has no connection with the sites
covered by the other companies’ administrative consent orders and, therefore, we
have no responsibility for those sites. At the Honeywell ACO Sites, we are
conducting remedial investigations and activities consistent with the ACO; thus,
we do not believe the lawsuit will significantly change our obligations with
respect to the Honeywell ACO Sites. Lawsuits have also been filed against
Honeywell in the District Court under the Resource Conservation and Recovery Act
(RCRA) by two New Jersey municipal utilities seeking the cleanup of chromium
residue at two Honeywell ACO Sites and by a citizens’ group against Honeywell
and thirteen other defendants with respect to contamination on about a dozen of
the Honeywell ACO Sites. For the reasons stated above, we do not believe these
lawsuits will significantly change our obligations with respect to the Honeywell
ACO Sites.

 

Although it is not possible at this time to predict the outcome of matters
discussed above, we believe that the allegations are without merit and we intend
to vigorously defend against these lawsuits. We do not expect these matters to
have a material adverse effect on our consolidated financial position. While we
expect to prevail, an adverse litigation outcome could have a material adverse
impact on our consolidated results of operations and operating cash flows in the
periods recognized or paid.

 

Onondaga Lake, Syracuse, NY — A predecessor company to Honeywell operated a
chemical plant which is alleged to have contributed mercury and other
contaminants to the Lake. In July 2005, the New York State Department of
Environmental Conservation (the DEC) issued its Record of Decision with respect
to remediation of industrial contamination in the Lake.

 

The Record of Decision calls for a combined dredging/capping remedy generally in
line with the approach recommended in the Feasibility Study submitted by
Honeywell in May 2004. Based on currently available information and analysis
performed by our engineering consultants, we have accrued for our estimated cost
of implementing the remedy set forth in the Record of Decision. Our estimating
process considered a range of possible outcomes and amounts recorded reflect our
best estimate at this time. We do not believe that this matter will have a
material adverse impact on our consolidated financial position. Given the scope
and complexity of this project, it is possible that actual costs could exceed
estimated costs by an amount that could have a material adverse impact on our
consolidated results of operations and operating cash flows in the periods
recognized or paid. At this time, however, we cannot identify any legal,
regulatory or technical reason to conclude that a specific alternative outcome
is more probable than the outcome for which we have made provisions in our
financial statements. The DEC’s aggregate cost estimate, which is higher than
the amount reserved, is based on the high end of the range of potential costs
for major elements of the Record of Decision and includes a

 

3

 

 


--------------------------------------------------------------------------------



 

 

contingency. We are engaged in discussions with the DEC regarding a possible
Consent Decree that would provide for implementation of the remedy set forth in
the Record of Decision. The actual cost of the Record of Decision will depend
upon, among other things, the resolution of certain technical issues during the
design phase of the remediation.

 

Dundalk Marine Terminal, Baltimore -- Chrome residue from legacy chrome plant
operations in Baltimore was deposited as fill at the Dundalk Marine Terminal
(“DMT”), which is owned and operated by the Maryland Port Administration
(“MPA”). Honeywell and the MPA have been sharing costs to investigate and
mitigate related environmental issues, and have entered into a cost sharing
agreement under which Honeywell will bear a 77 percent share of the costs of
developing and implementing permanent remedies for the DMT facility. The
investigative phase is expected to take approximately 18 to 36 months, after
which the appropriate remedies will be identified and chosen. We have negotiated
a Consent Decree with the MPA and the Maryland Department of the Environment
(“MDE”) with respect to the investigation and remediation of the DMT facility,
and that Consent Decree has been filed with and is pending before the Circuit
Court for Baltimore County, Maryland. BUILD, a Baltimore community group,
together with a local church and two individuals, have intervened and are
challenging the Consent Decree. We do not believe that this matter will have a
material adverse impact on our consolidated financial position or operating cash
flows. Given the scope and complexity of this project, it is possible that the
cost of remediation, when determinable, could have a material adverse impact on
our results of operations in the periods recognized.

 

Asbestos Matters

 

Like many other industrial companies, Honeywell is a defendant in personal
injury actions related to asbestos. We did not mine or produce asbestos, nor did
we make or sell insulation products or other construction materials that have
been identified as the primary cause of asbestos related disease in the vast
majority of claimants. Products containing asbestos previously manufactured by
Honeywell or by previously owned subsidiaries primarily fall into two general
categories; refractory products and friction products.

 

Refractory Products—Honeywell owned North American Refractories Company (NARCO)
from 1979 to 1986. NARCO produced refractory products (high temperature bricks
and cement) which were sold largely to the steel industry in the East and
Midwest. Less than 2 percent of NARCO’s products contained asbestos.

 

When we sold the NARCO business in 1986, we agreed to indemnify NARCO with
respect to personal injury claims for products that had been discontinued prior
to the sale (as defined in the sale agreement). NARCO retained all liability for
all other claims. On January 4, 2002, NARCO filed for reorganization under
Chapter 11 of the U.S. Bankruptcy Code.

 

As a result of the NARCO bankruptcy filing, all of the claims pending against
NARCO are automatically stayed pending the reorganization of NARCO. In addition,
the bankruptcy court enjoined both the filing and prosecution of NARCO-related
asbestos

 

4

 

 


--------------------------------------------------------------------------------



 

 

claims against Honeywell. Although the stay has remained in effect continuously
since January 4, 2002, there is no assurance that such stay will remain in
effect. In connection with NARCO’s bankruptcy filing, we paid NARCO’s parent
company $40 million and agreed to provide NARCO with up to $20 million in
financing. We also agreed to pay $20 million to NARCO’s parent company upon the
filing of a plan of reorganization for NARCO acceptable to Honeywell (which
amount was paid in December 2005 following the filing of NARCO’s Third Amended
Plan of Reorganization), and to pay NARCO’s parent company $40 million, and to
forgive any outstanding NARCO indebtedness, upon the confirmation and
consummation, respectively, of such a plan.

 

We believe that, as part of the NARCO plan of reorganization, a trust will be
established for the benefit of all asbestos claimants, current and future,
pursuant to Trust Distribution Procedures negotiated with the NARCO Committee of
Asbestos Creditors and the Court-appointed legal representative for future
asbestos claimants. If the trust is put in place and approved by the Court as
fair and equitable, Honeywell as well as NARCO will be entitled to a permanent
channeling injunction barring all present and future individual actions in state
or federal courts and requiring all asbestos related claims based on exposure to
NARCO products to be made against the federally-supervised trust. Honeywell has
reached agreement with the representative for future NARCO claimants and the
Asbestos Claimants Committee to cap its annual contributions to the trust with
respect to future claims at a level that would not have a material impact on
Honeywell’s operating cash flows.

 

The vast majority of the asbestos claimants have voted in favor of NARCO’s Third
Amended Plan of Reorganization (NARCO Plan). The Court conducted its evidentiary
hearing on confirmation issues on June 5 and 6, 2006. As of the hearing, all
significant objections to the NARCO Plan have either been resolved or dismissed.
The Court’s confirmation order for NARCO may be delayed, however, due to
additional evidentiary requirements relating to the confirmation of a plan of
reorganization for one of NARCO’s affiliates. Although we expect the NARCO plan
of reorganization and the NARCO trust to be ultimately approved by the Court, no
assurances can be given as to the Court’s ruling or the time frame for resolving
any appeals of such ruling.

 

Our consolidated financial statements reflect an estimated liability for
settlement of pending and future NARCO-related asbestos claims as of June 30,
2006 and December 31, 2005 of $1.7 and $1.8 billion, respectively. The estimated
liability for current claims is based on terms and conditions, including
evidentiary requirements, in definitive agreements with approximately 260,000
current claimants. Substantially all settlement payments with respect to current
claims are expected to be made by the end of 2007. Approximately $90 million of
payments due pursuant to these settlements is due only upon establishment of the
NARCO trust.

 

The estimated liability for future claims represents the estimated value of
future asbestos related bodily injury claims expected to be asserted against
NARCO through 2018 and the aforementioned obligations to NARCO’s parent. The
estimate is based upon the disease criteria and payment values contained in the
NARCO Trust Distribution Procedures negotiated with the NARCO Asbestos Claimants
Committee and the NARCO future claimants’ representative. In light of the
uncertainties inherent in making long-term projections we do not believe that we
have a reasonable basis for estimating asbestos

 

5

 

 


--------------------------------------------------------------------------------



 

 

claims beyond 2018 under Statement of Financial Accounting Standards No. 5.
Honeywell retained the expert services of Hamilton, Rabinovitz and Alschuler,
Inc. (HR&A) to project the probable number and value, including trust claim
handling costs, of asbestos related future liabilities based upon historical
experience with similar trusts. The methodology used to estimate the liability
for future claims has been commonly accepted by numerous courts and is the same
methodology that is utilized by an expert who is routinely retained by the
asbestos claimants committee in asbestos related bankruptcies. The valuation
methodology includes an analysis of the population likely to have been exposed
to asbestos containing products, epidemiological studies to estimate the number
of people likely to develop asbestos related diseases, NARCO claims filing
history, the pending inventory of NARCO asbestos related claims and payment
rates expected to be established by the NARCO trust.

 

As of June 30, 2006 and December 31, 2005, our consolidated financial statements
reflect an insurance receivable corresponding to the liability for settlement of
pending and future NARCO-related asbestos claims of $1.0 and $1.1 billion,
respectively. This coverage reimburses Honeywell for portions of the costs
incurred to settle NARCO related claims and court judgments as well as defense
costs and is provided by a large number of insurance policies written by dozens
of insurance companies in both the domestic insurance market and the London
excess market. At June 30, 2006, a significant portion of this coverage is with
insurance companies with whom we have agreements to pay full policy limits based
on corresponding Honeywell claims costs. We conduct analyses to determine the
amount of insurance that we estimate is probable that we will recover in
relation to payment of current and estimated future claims. While the
substantial majority of our insurance carriers are solvent, some of our
individual carriers are insolvent, which has been considered in our analysis of
probable recoveries. We made judgments concerning insurance coverage that we
believe are reasonable and consistent with our historical dealings with our
insurers, our knowledge of any pertinent solvency issues surrounding insurers
and various judicial determinations relevant to our insurance programs.

 

In the second quarter of 2006, Travelers Casualty and Insurance Company
(“Travelers”) filed a lawsuit against Honeywell and other insurance carriers in
the Supreme Court of New York, County of New York, disputing obligations for
NARCO-related asbestos claims under high excess insurance coverage issued by
Travelers and other insurance carriers. Approximately $370 million of coverage
under these policies is included in our NARCO-related insurance receivable at
June 30, 2006. Honeywell believes it is entitled to the coverage at issue and
has filed counterclaims in the Superior Court of New Jersey seeking, among other
things, declaratory relief with respect to this coverage. Although Honeywell
expects to prevail in this matter, an adverse outcome could have a material
impact on our results of operation in the period recognized but would not be
material to our consolidated financial position or operating cash flows.

 

Projecting future events is subject to many uncertainties that could cause the
NARCO related asbestos liabilities to be higher or lower than those projected
and recorded. There is no assurance that a plan of reorganization will be
confirmed, that insurance recoveries will be timely or whether there will be any
NARCO related asbestos claims beyond 2018. Given the inherent uncertainty in
predicting future events, we review our estimates periodically, and update them
based on our experience and other

 

6

 

 


--------------------------------------------------------------------------------



 

 

relevant factors. Similarly we will reevaluate our projections concerning our
probable insurance recoveries in light of any changes to the projected liability
or other developments that may impact insurance recoveries.

 

Friction products — Honeywell’s Bendix friction materials (Bendix) business
manufactured automotive brake pads that contained chrysotile asbestos in an
encapsulated form. There is a group of existing and potential claimants
consisting largely of individuals that allege to have performed brake
replacements.

 

From 1981 through June 30, 2006, we have resolved approximately 87,000 Bendix
related asbestos claims including trials covering 122 plaintiffs, which resulted
in 116 favorable verdicts. Trials covering six individuals resulted in adverse
verdicts; however, two of these verdicts were reversed on appeal, a third is on
appeal, and the remaining three claims were settled. The following tables
present information regarding Bendix related asbestos claims activity:

 

 

Six Months Ended

June 30, 2006  

 

Year Ended

December 31,   

 

Claims Activity

 

 

2005

 

2004

 

Claims Unresolved at the beginning of period

79,502



76,348



72,976

 

Claims Filed during the period

1,963



7,520



10,504

 

Claims Resolved during the period

(9,291

)


(4,366

)(a)

(7,132

)

Claims Unresolved at the end of period

72,174



79,502



76,348

 

 

 



 



 

 

Disease Distribution of Unresolved Claims

 



 



 

 

Mesothelioma and Other Cancer Claims

4,906



4,810



3,534

 

Other Claims

67,268



74,692



72,814

 

Total Claims

72,174



79,502



76,348

 

 

 

(a)

Excludes 2,524 claims which were inadvertently included in resolved claims as of
December 31, 2005 which had no impact on the recorded values for such claims and
has been corrected for purposes of this presentation.     

 

Approximately 30 percent of the approximately 72,000 pending claims at June 30,
2006 are on the inactive, deferred, or similar dockets established in some
jurisdictions for claimants who allege minimal or no impairment. The
approximately 72,000 pending claims also include claims filed in jurisdictions
such as Texas, Virginia and Mississippi that historically allowed for
consolidated filings. In these jurisdictions, plaintiffs were permitted to file
complaints against a pre-determined master list of defendants, regardless of
whether they have claims against each individual defendant. Many of these
plaintiffs may not actually have claims against Honeywell. Based on state rules
and prior experience in these jurisdictions, we anticipate that many of these
claims will ultimately be dismissed.

 

Honeywell has experienced average resolution values per claim excluding legal
costs as follows:

 

 

 

7

 

 


--------------------------------------------------------------------------------



 

 
Years Ended December 31,   

 

2005  

 

2004  

 

2003  

 

(in whole dollars)

Malignant claims

$58,000

 

$90,000

 

$95,000

Nonmalignant claims

$600

 

$1,600

 

$3,500

 

It is not possible to predict whether resolution values for Bendix related
asbestos claims will increase, decrease or stabilize in the future.

 

We have accrued for the estimated cost of pending Bendix related asbestos
claims. The estimate is based on the number of pending claims at June 30, 2006,
disease classifications, expected settlement values and historic dismissal
rates. Honeywell retained the expert services of HR&A (see discussion of HR&A
under Refractory products above) to assist in developing the estimated expected
settlement values and historic dismissal rates. HR&A updates expected settlement
values for pending claims during the second quarter each year. We cannot
reasonably estimate losses which could arise from future Bendix related asbestos
claims because we cannot predict how many additional claims may be brought
against us, the allegations in such claims or their probable outcomes and
resulting settlement values in the tort system.

 

Honeywell currently has approximately $1.9 billion of insurance coverage
remaining with respect to pending and potential future Bendix related asbestos
claims of which $273 and $377 million are reflected as receivables in our
consolidated balance sheet at June 30, 2006 and December 31, 2005, respectively.
This coverage is provided by a large number of insurance policies written by
dozens of insurance companies in both the domestic insurance market and the
London excess market. Insurance receivables are recorded in the financial
statements simultaneous with the recording of the liability for the estimated
value of the underlying asbestos claims. The amount of the insurance receivable
recorded is based on our ongoing analysis of the insurance that we estimate is
probable of recovery. This determination is based on our analysis of the
underlying insurance policies, our historical experience with our insurers, our
ongoing review of the solvency of our insurers, our interpretation of judicial
determinations relevant to our insurance programs, and our consideration of the
impacts of any settlements reached with our insurers. Insurance receivables are
also recorded when structured insurance settlements provide for future fixed
payment streams that are not contingent upon future claims or other events. Such
amounts are recorded at the net present value of the fixed payment stream.

 

On a cumulative historical basis, Honeywell has recorded insurance receivables
equal to approximately 50 percent of the value of the underlying asbestos claims
recorded. However, because there are gaps in our coverage due to insurance
company insolvencies, certain uninsured periods, and insurance settlements, this
rate is expected to decline for any future Bendix related asbestos liabilities
that may be recorded. Future recoverability rates may also be impacted by
numerous other factors, such as future insurance settlements, insolvencies and
judicial determinations relevant to our coverage program, which are difficult to
predict. Assuming continued defense and indemnity spending at current levels, we
estimate that the cumulative recoverability rate could decline over the next
five years to approximately 40 percent.

 

 

8

 

 


--------------------------------------------------------------------------------



 

 

 

Honeywell believes it has sufficient insurance coverage and reserves to cover
all pending Bendix related asbestos claims. Although it is impossible to predict
the outcome of pending claims or to reasonably estimate losses which could arise
from future Bendix related asbestos claims, we do not believe that such claims
would have a material adverse effect on our consolidated financial position in
light of our insurance coverage and our prior experience in resolving such
claims. If the rate and types of claims filed, the average indemnity cost of
such claims and the period of time over which claim settlements are paid
(collectively, the ‘Variable Claims Factors’) do not substantially change,
Honeywell would not expect future Bendix related asbestos claims to have a
material adverse effect on our results of operations or operating cash flows in
any fiscal year. No assurances can be given, however, that the Variable Claims
Factors will not change.

 

Refractory and friction products — The following tables summarize information
concerning NARCO and Bendix asbestos related balances:

 

Asbestos Related Liabilities

 

Six Months Ended
June 30, 2006

 

 

Bendix



NARCO



Total  

 

Beginning of period

$

287


$

1,782


$

2,069
 

Accrual for claims filed and defense costs incurred

70



—



70

 

Asbestos related liability payments

(56

)


(105

)


(161

)

Settlement with plaintiff firm of certain pending asbestos claims

—



32



32

 

Update of expected resolution values for pending claims

1



—



1

 

End of period

$

302


$

1,709


$

2,011
 

 

Insurance Recoveries for Asbestos Related Liabilities

 

Six Months Ended
June 30, 2006

 

 

Bendix



NARCO



Total  

 

Beginning of period

$

377


$

1,096


$

1,473
 

Probable insurance recoveries related to claims filed

9



—



9

 

Proceeds from sale of insurance receivables

(100

)


—



(100

)

Insurance receipts for asbestos related liabilities

(32

)

(76

)

(108

)

Insurance receivables settlement

17



—



17

 

Other

2



—



2

 

End of period

$

273


$

1,020


$

1,293
 

 

 

NARCO and Bendix asbestos related balances are included in the following balance
sheet accounts:

 

June 30, 2006



December 31, 2005

Other current assets

$

154
 

$

171

Insurance recoveries for asbestos related liabilities

1,139

 

1,302

  $
1,293
  $
1,473

 

 

 

9

 

 


--------------------------------------------------------------------------------



 

Accrued liabilities

$

520
 

$

520

Asbestos related liabilities

1,491

 

1,549

  $
2,011
  $
2,069

 

                

We are monitoring proposals for federal asbestos legislation pending in the
United States Congress. Due to the uncertainty as to whether proposed
legislation will be adopted and as to the terms of any adopted legislation, it
is not possible at this point in time to determine what impact such legislation
would have on our asbestos liabilities and related insurance recoveries.

 

The Company’s SEC filings are available free of charge on our website,
www.honeywell.com, under the heading “Investor Relations” (see “SEC Filings”).

 

 

 

10

 

--------------------------------------------------------------------------------